DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 06 October 2021, the Examiner rejected Claims 1-4 on the grounds of 35 USC 103 (Hasegawa, Date).
The amended claims of the instant application are directed to a high-strength cold-rolled steel sheet suitable for automobiles or building materials, the steel sheet comprising: a cold-rolled steel sheet having a tensile strength of 1,180 MPa or more; and a coating disposed directly on and in direct contact with a surface of the cold-rolled steel sheet, the coating consisting essentially of a P compound and at least one metalate selected from the group consisting of molybdates and tungstates, wherein a sum of coating weight of the at least one metalate in terms of at least one of Mo and W is in a range of 10 mg/m to 1,000 mg/m and a coating weight of the P compound in terms of P is in a range of 10 mg/m2 to 1,000 mg/m2.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed a coating disposed directly on and in direct contact with a surface of the cold-rolled steel sheet, the coating consisting essentially of a P compound and at least one metalate selected from the group consisting of molybdates and tungstates, wherein a sum of coating weight of the at least one metalate in terms of at least one of Mo and W is in a range of 10 mg/m to 1,000 mg/m and a coating weight of the P compound in terms of P is in a range of 10 
In regards to Applicant’s Arguments filed on 12/17/2021, Applicant argues that the applied references to not teach the features as set forth in the amended limitations of Claim 1 (Applicant’s Arguments, Page 3).  Applicant argues that Date discloses that Si component is necessary in the coating with the P compound and molybdate and/or tungsten ions, and that such ions are electrostatically attracted to a silanol group-containing organic compound (Page 4).  Applicant further argues that Date teaches a plated metal layer of tin/nickel with a plating layer between the coating and surfaces of the steel sheet (Page 4) and would not be obvious to combine with that of the sheet of Hasegawa (Pages 4-5).
In regards to Applicant’s argument, Examiner notes that Applicant’s argument is persuasive and places the application in condition for allowance.  In particular, in view of the newly amended limitations which set the coating to consist essentially of a P compound and metalates, the teachings of the applied references of Date and Hasegawa are not prima facie obvious over that as presented in instant Claim 1.  As argued by the Applicant, the coating of Date utilizes Si-based silanol compounds to electrostatically attract ions, and therefore, the coating would not be considered by one of ordinary skill in the art to consist essentially of a P compound and metalates.  Furthermore, as argued by the Applicant, Date teaches a coating layer that is not similar to that as claimed in terms of the content and therefore, is not prima facie obvious over the claims as amended.  Therefore, Applicant has met its burden of showing that the applied references are not obvious over the instant invention as claimed.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784